                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:20-cv-00265-FDW
                             (3:06-cr-00096-FDW-DSC-1)

WILLIAM ROOSEVELT CLOUD,                             )
                                                     )
                       Petitioner,                   )
                                                     )
vs.                                                  )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
______________________________________               )

       THIS MATTER is before the Court on Petitioner’s Pro Se Motion to Vacate Sentence

Under 28 U.S.C. § 2255. [Doc. 1].

       On April 27, 2020, Petitioner Williams Roosevelt Cloud (“Petitioner”) filed a Pro Se

Motion to Vacate Sentence Under 28 U.S.C. § 2255. [Doc. 1]. Petitioner is a federal prisoner,

who, on October 22, 2007, was found guilty after a jury trial of one count of mortgage fraud

conspiracy, in violation of 18 U.S.C. § 371; three counts of mail fraud, in violation of 18 U.S.C. §

1341; thirteen counts of bank fraud, in violation of 18 U.S.C. § 1344; one count of money

laundering conspiracy, in violation of 18 U.S.C. § 1956(h); and six counts of money laundering,

in violation of 18 U.S.C. § 1956(a)(1). United States v. Cloud, 680 F.3d 396, 399 (4th Cir. 2012).

The convictions stemmed from Petitioner's leadership of a mortgage-fraud conspiracy from 1999

until 2005. Id. The Court sentenced Petitioner to 324 months' imprisonment. Id.

       Petitioner timely appealed. The Fourth Circuit affirmed his convictions, except the six

money laundering convictions, which it reversed. Id. at 409. The court remanded for resentencing.

Id. at 412. The United States Supreme Court denied Petitioner’s petition for a writ of certiorari.

Cloud v. United States, 568 U.S. 862 (2012).



          Case 3:20-cv-00265-FDW Document 2 Filed 06/02/20 Page 1 of 4
        On January 7, 2014, Petitioner filed a motion to vacate, set aside or correct sentence

pursuant to 28 U.S.C. § 2255, raising various challenges to his criminal judgment. Case No. 3:14-

cv-00006-FDW, Doc. 1. The Court dismissed the motion without prejudice because Petitioner

had not been resentenced and his judgment therefore was not yet final. Id. at Doc. 4. On September

23, 2015, the Court resentenced Petitioner and entered an amended judgment, sentencing him to a

total of 324 months’ imprisonment. Case No. 3:06-cr-00096-FDW-1, Doc. 281. Petitioner did not

appeal the judgment. See id. at Doc. 283.

        On January 3, 2017, Petitioner filed a document purporting to be a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in the United States District Court for the Eastern

District of North Carolina. Case No. 3:18-cv-00088-FDW, Docs. 1, 1-1 through 1-5. Because the

petition challenged the legality of his 2015 criminal judgment, the Eastern District provided

Petitioner an opportunity to convert his § 2241 petition to a § 2255 motion to vacate. Id. at Doc.

10. Upon receiving notice from Petitioner agreeing to the conversion, the Eastern District

transferred the entire action to this Court, where venue was proper. Id. at Docs. 11-13.

        Subsequently, this Court notified Petitioner that his 542-page pleading failed to comply

with Rule 2(c) of the Rules Governing Section 2255 Proceedings for the United States District

Courts, which requires that motions to vacate identify each ground for relief and state the

supporting facts. Id. at Doc. 14. The Court provided Petitioner an opportunity to correct this and

other identified deficiencies by filing an amended motion to vacate on a § 2255 form approved for

use in this District. Id.

        Thereafter, Petitioner filed a document titled “Motion Reinstating 28 U.S.C. Subsection

2241 Filing as Correct - Motion to Rescind 28 U.S.C. 2241 Construed to a 28 U.S.C. 2255,” in

which he rescinded his previous agreement to the Court’s conversion of the § 2241 petition to a §



                                                2

           Case 3:20-cv-00265-FDW Document 2 Filed 06/02/20 Page 2 of 4
2255 motion. Case No. 3:18-cv-00088-FDW, Doc. 15. The Court granted the Motion, ordered

that Petitioner’s motion to vacate be reinstated as a petition for writ of habeas corpus pursuant to

§ 2241, and dismissed the § 2241 petition for lack of jurisdiction. Id. at Doc. 16.

        On November 20, 2018, Petitioner again attempted to challenge his 2015 criminal

judgment, this time by way of a motion pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure, which the Court construed as a § 2255 after giving Petitioner the proper notice under

Castro v. United States, 540 U.S. 375, 383 (2003). Case No. 3:18-cv-00628-FDW, Doc. 1. The

Court dismissed Petitioner’s motion as untimely under § 2255(f). Id., Doc. 5.

        The pending motion is nothing more than a successive motion to vacate under § 2255.

Pursuant to 28 U.S.C. § 2244(b)(3)(A), “[b]efore a second or successive application permitted by

this section is filed in the district court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application.” Thus, Petitioner must first

obtain an order from the United States Court of Appeals for the Fourth Circuit before this Court

will consider any second or successive petition under 28 U.S.C. § 2255. Petitioner has not shown

that he has obtained the permission of the United States Court of Appeals for the Fourth Circuit to

file a successive petition. See also 28 U.S.C. § 2255(h) (stating that “[a] second or successive

motion must be certified as provided in section 2244 by a panel of the appropriate court of

appeals”). Accordingly, this successive petition must be dismissed. See Burton v. Stewart, 549

U.S. 147, 153 (2007) (holding that failure of petitioner to obtain authorization to file a “second or

successive” petition deprived the district court of jurisdiction to consider the second or successive

petition “in the first place”).

        For the foregoing reasons, the Court will dismiss Petitioner’s pending motion for lack of

jurisdiction because the motion is a successive petition and Petitioner has not first obtained



                                                   3

           Case 3:20-cv-00265-FDW Document 2 Filed 06/02/20 Page 3 of 4
permission from the Fourth Circuit Court of Appeals to file another motion pursuant to § 2255.

       IT IS, THEREFORE, ORDERED that

       1.      Petitioner’s Pro Se Motion to Vacate Sentence Under 28 U.S.C. § 2255 [Doc. 1] is

               DISMISSED as a successive petition.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right). Petitioner has failed to make the required showing.

       IT IS SO ORDERED.
                                                     Signed: June 1, 2020




                                                 4

            Case 3:20-cv-00265-FDW Document 2 Filed 06/02/20 Page 4 of 4
